     Case 4:18-cr-01013-CKJ-DTF Document 21 Filed 12/05/18 Page 1 of 3



 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     MONICA E.RYAN
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: monica.ryan@usdoj.gov
 6   Attorneys for Plaintiff
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10    United States of America,
                                                           CR 18-1013-TUC-CKJ (BPV)
11                           Plaintiff,
12           vs.                                      NOTICE OF INTENT TO RELY ON
                                                        OTHER ACTS PURSUANT TO
13    Matthew Bowen,                                     RULE OF EVIDENCE 404(b)
14                           Defendant.
15
16
17          Plaintiff, United States of America, by and through undersigned counsel, hereby
18   files this notice pursuant to Federal Rule of Evidence 404(b). In support thereof, the
19   following is stated:
20
21   I.     THE LAW:
22          The government hereby provides notice of its intent to rely on other acts pursuant
23   to Federal Rule of Evidence 404(b). Under Rule 404(b), evidence of other acts, may be
24   admissible for other purposes, “such as proving motive, opportunity, intent, preparation,
25   plan, knowledge, identity, or absence of mistake or accident,” with reasonable notice to the
26   accused in a criminal case. See Fed. R. Evid. 404(b)(2). Our Appellate Court has
27   considered Rule 404(b) as a “rule of inclusion.” See United States v. Ayers, 924 F.2d 1468,
28   1472-1473 (9th Cir. 1991) (other citations omitted). The Court applied a four-part test to
     Case 4:18-cr-01013-CKJ-DTF Document 21 Filed 12/05/18 Page 2 of 3




 1   determine whether such evidence should be properly admitted under the rule:
 2          (1) sufficient evidence must exist for the jury to find that the defendant committed
 3                the other acts;
 4          (2) the other acts must be introduced to prove a material issue in the case;
 5          (3) the other acts must not be too remote in time; and
 6          (4) if admitted to prove intent, the other acts must be similar to the offense charged.
 7   Ayers, 924 F.2d at 1473 (quoting United States Spillone, 879 F.2d 514, 518-520 (9th Cir.
 8   1989), cert. denied, 498 U.S. 878 (1990).
 9
10   II.    LIST OF OTHER ACT EVIDENCE:
11          The government hereby provides notice of potential “other act” evidence it may use
12   during the trial. These items are listed to provide defense counsel notice of the other act
13   evidence that the government may seek to introduce during the trial:
14          (1)      Evidence from a traffic stop conducted by defendant Matthew Bowen on
15   January 12, 2012 in Nogales, Arizona. One of the occupants of the car alleged that
16   Matthew Bowen violated his civil rights when Matthew Bowen stopped and searched the
17   car without probable cause, and that Matthew Bowen caused him injuries when he pulled
18   him from the car, threw him to the ground, and handcuffed him.
19          (2)      Evidence from an arrest of an undocumented alien by defendant Matthew
20   Bowen on March 16, 2015. Another Border Patrol Agent reported that Matthew Bowen
21   used unnecessary force during the apprehension of the alien, when Matthew Bowen tackled
22   the alien to the ground after the alien had stopped running, resulting in an injury to the
23   alien, specifically, a busted lip.
24          (3)      Evidence from an arrest of an undocumented alien by defendant Matthew
25   Bowen on April 5, 2015. The alien alleged that Matthew Bowen had mistreated him after
26   his arrest, when Matthew Bowen pulled the alien up from the ground by his handcuffs after
27   the alien tripped and fell while walking down a hill, resulting in an injury to the alien,
28   specifically, abrasions on his wrists.


                                                 -2-
     Case 4:18-cr-01013-CKJ-DTF Document 21 Filed 12/05/18 Page 3 of 3




 1          (4)    Evidence from an arrest of an undocumented alien by defendant Matthew
 2   Bowen on September 19, 2015. Another Border Patrol Agent anonymously reported that
 3   a juvenile alien apprehended by Matthew Bowen was bleeding from his lip and that
 4   Matthew Bowen bragged about how hard he took the juvenile down.
 5          (5)    Evidence from an arrest of an undocumented alien by defendant Matthew
 6   Bowen on October 2, 2015. The alien reported that Matthew Bowen mistreated the alien
 7   following the arrest, when Matthew Bowen transported the alien, while handcuffed, on the
 8   front of an All-Terrain Vehicle, and intentionally slammed on the brakes, causing the alien
 9   to launch forward and injure himself.
10
11          Disclosure of the reports documenting the above-listed events have been provided
12   to defense counsel under separate cover.
13
14          RESPECTFULLY submitted this 5th day of December, 2018.
15
                                                ELIZABETH A. STRANGE
16                                              First Assistant United States Attorney
                                                District of Arizona
17
18
                                                /s/ Monica E. Ryan
19
                                                MONICA E. RYAN
20                                              Assistant U.S. Attorney
21   Copy of the foregoing served
22   electronically or by other means,
     this 5th day of December, 2018 to:
23
24
     Sean C. Chapman, Esq.
25   100 N. Stone Ave., Suite 701
26   Tucson, AZ 85701

27
28


                                                 -3-
